Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Woods appeals the district court’s order granting summary judgment to his former employer on his claims that the employer failed to accommodate his disabilities and discharged him in retaliation for requesting such accommodations, and he appeals the order denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Woods v. The Boeing Co., No. 2:11-cv-02855-RMG (D.S.C. Sept. 19, 2013; Oct. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.